United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 11-3141
                                     ___________

United States of America,                 *
                                          *
               Appellee,                  *
                                          * Appeal from the United States
      v.                                  * District Court for the Southern
                                          * District of Iowa.
Joseph Eugene Robinson,                   *
                                          * [UNPUBLISHED]
               Appellant.                 *
                                     ___________

                               Submitted: May 29, 2012
                                  Filed: June 6, 2012
                                   ___________

Before SMITH, GRUENDER, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.


      Joseph Robinson was found guilty by a jury of conspiracy to distribute at least
5 grams of a mixture or substance containing cocaine base, in violation of 21 U.S.C.
§§ 841(a)(1), (b)(1)(B)(iii), and 846. Following our remand,1 the district court2
sentenced Robinson to a below-Guidelines-range prison term of 180 months, and a


      1
          See United States v. Robinson, 639 F.3d 489, 498 (8th Cir. 2011).
      2
        The Honorable James E. Gritzner, Chief Judge, United States District Court
for the Southern District of Iowa.
supervised-release term of ten years. On appeal, his counsel has moved to withdraw
and filed a brief under Anders v. California, 386 U.S. 738 (1967), arguing that the
district court erred in its drug-quantity finding, and suggesting that Robinson’s prison
term is unreasonable. Robinson has filed two pro se supplemental briefs in which he
raises several issues related to his jury trial, asserts a claim of ineffective assistance
of counsel, argues that the district court erred in treating his Iowa drug tax stamp
conviction as a prior felony drug conviction for purposes of 21 U.S.C. § 841(b)(1),
and suggests that his supervised-release term is unreasonable.

       With regard to counsel’s arguments, we conclude that the district court’s drug-
quantity finding was not clearly erroneous, see United States v. Willis, 433 F.3d 634,
635-36 (8th Cir. 2006) (drug-quantity finding reviewed for clear error; appellate court
may reverse only upon definite and firm conviction that district court was mistaken;
concluding that district court’s drug-quantity finding was not clearly erroneous where
determination was largely based upon testimony regarding drug transactions), and
that the court imposed a substantively reasonable prison term, see United States v.
Feemster, 572 F.3d 455, 461 (8th Cir. 2009) (en banc) (sentencing decision is
reviewed under deferential abuse of discretion standard, first ensuring that district
court committed no significant procedural error, and then considering substantive
reasonableness of sentence).

       With regard to Robinson’s pro se arguments, we decline to address the trial-
related issues, see United States v. Walterman, 408 F.3d 1084, 1085 (8th Cir. 2005)
(issues outside scope of remand generally not considered in subsequent appeal), and
the ineffective-assistance claim, see United States v. Looking Cloud, 419 F.3d 781,
788-89 (8th Cir. 2005) (ineffective-assistance claims are generally better raised in
habeas proceedings); and we conclude that there is no merit to his challenges to the
designation of his drug tax stamp conviction, see United States v. Coleman, 556 F.3d
851, 853 (8th Cir. 2009), and the reasonableness of his supervised-release term, see
21 U.S.C. § 841(b)(1)(A)(iii) (2010); U.S.S.G. § 5D1.2(c).

                                           -2-
       Having independently reviewed the resentencing portion of the record under
Penson v. Ohio, 488 U.S. 75 (1988), we find no nonfrivolous issue. Accordingly, we
grant counsel’s motion to withdraw, and we affirm.
                      ______________________________




                                       -3-